COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED


              Argued by videoconference


              JULIA SHELL
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1385-20-1                                  JUDGE ROBERT J. HUMPHREYS
                                                                                  JUNE 29, 2021
              THOMAS DAVIS


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                              Stephen C. Mahan, Judge

                               Allison W. Anders (LeeAnne C. Shocklin; Parks Zeigler, PLLC, on
                               briefs), for appellant.

                               Charles Hatley (Marcus Mitchell; Melone Hatley, P.C., on brief), for
                               appellee.


                     Julia Shell (“wife”) and Thomas Davis (“husband”) were divorced by the Circuit Court of

              the City of Virginia Beach (“the circuit court”) on September 7, 2012. The parties had

              previously signed a separation agreement, which was incorporated into the decree of divorce.

              The separation agreement required husband to pay spousal support to wife. On July 8, 2019,

              pursuant to a petition for modification by husband, the juvenile and domestic relations district

              court (“the J&DR court”) found that a material change in circumstances had occurred and on

              July 17, 2019, it ordered husband’s spousal support obligation be reduced (“the support order”),

              effective April 1, 2018. Because the reduced support obligation was retroactive, the support

              order created a significant overpayment by husband. On November 4, 2019, husband filed a

              motion to establish a schedule for repayment of the overages (“motion for overage payments”)



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
and the J&DR court granted the motion.1 Wife appealed to the circuit court, which affirmed the

J&DR court. On appeal, wife argues that the circuit court erred by finding that husband’s motion

for overage payments was not barred by Rule 1:1, the doctrine of res judicata, or Code

§ 20-107.1.

                                       I. BACKGROUND

       The parties entered into a written separation agreement, which was affirmed, ratified, and

incorporated, but not merged, into their final decree of divorce on September 7, 2012, and which

required husband to pay spousal support to wife.

       On July 8, 2019, upon a petition by husband for modified spousal support, the J&DR

court found that a material change in circumstances had occurred and subsequently ordered

husband’s spousal support payments be reduced. The order stated, “[t]otal arrearages and a

repayment schedule for the same shall be established on a separate 3-page order . . . to follow

this order.”2 The effective date for the reduced payments was April 1, 2018. It is undisputed

that because the lowered support amount was retroactive, as of the date of the order, husband had

overpaid from April 2018 through July 2019.

       After entry of the July 8, 2019 order, the J&DR court emailed counsel for both parties

and inquired if there were any arrearages. Wife’s counsel responded that there were no arrears,

but there were overages. Counsel for husband did not respond.

       Subsequently, on July 17, 2019, the J&DR court entered the support order, reducing

husband’s monthly spousal support obligation. The support order stated that “[n]o arrearages

exist as of 7-8-19,” but did not reference any overages.



       Although husband’s motion was styled in the J&DR court as a “Motion to Amend or
       1

Review Order,” we refer to it here as a motion for overage payments for ease of reference.
       2
        We note that the J&DR court apparently mistakenly used the term “arrearages” when it
meant “overage” in its reference to a repayment schedule.
                                              -2-
       On November 4, 2019, husband filed a motion in which he asked the J&DR court to “set

a repayment amount for the overages of spousal support” because “the court [acknowledged] an

overpayment but did not set a repayment amount.”

       On February 21, 2020, the J&DR court found husband had overpaid wife by $28,000 and

ordered her to repay him at the rate of $500 a month, which wife appealed to the circuit court.

Wife argued that husband’s motion for overage payments was barred by Rule 1:1 of the Rules of

the Supreme Court of Virginia, the doctrine of res judicata, and the statutory language of Code

§ 20-107.1.

       On November 9, 2020, the circuit court held that husband’s motion was not precluded by

Rule 1:1, res judicata, or Code § 20-107.1. The circuit court found that the amount of support

overpayments was $15,250 as of November 9, 2020, and that husband was permitted to deduct

$500 from his monthly spousal support obligation until it was paid in full. Wife now appeals

that judgment to this Court.

                                           II. ANALYSIS

                                       A. Standard of Review

       “Whether a claim or issue is precluded by res judicata principles is a question of law which

we review de novo.” Levy v. Wegmans Food Markets, Inc., 68 Va. App. 575, 579 (2018). We also

review the circuit court’s application of the Rules of the Supreme Court and its interpretation of the

Code of Virginia de novo. See Browning v. Browning, 68 Va. App. 19, 24 (2017); Eley v.

Commonwealth, 70 Va. App. 158, 162 (2019).

                                             B. Rule 1:1

       Wife argues that Rule 1:1 of the Rules of the Supreme Court of Virginia is a bar to

husband’s motion for overage payments because the support order was entered on July 17, 2019,

and husband did not file his motion until November 4, 2019. Rule 1:1 states that “[a]ll final

                                                 -3-
judgments, orders, and decrees . . . may be modified, vacated, or suspended for twenty-one days

after the date of entry, and no longer.” Here, husband did not file his motion for overage payments

until well after twenty-one days had passed from entry of the support order.

       However, Rule 1:1 does not bar husband’s motion because the support order clearly did not

dispose of “the entire matter” regarding overages. In Virginia, a “court speaks through its orders

and those orders are presumed to accurately reflect what transpired.” Rubino v. Rubino, 64

Va. App. 256, 264 (2015) (quoting McBride v. Commonwealth, 24 Va. App. 30, 35 (1997)). A

final judgment within the contemplation of Rule 1:1 is one which disposes of the entire action and

leaves nothing to be done except the “ministerial superintendence of execution of the judgment.”

See Super Fresh Food Markets of Virginia, Inc. v. Ruffin, 263 Va. 555, 560 (2002). Although the

support order implied that overpayments existed because the lowered support obligation was

retroactive, the order did not explicitly state as such, nor did it address repayment. The support

order only explicitly addressed payment arrearages, which are distinct and different from overages.

       Thus, the support order of the J&DR court not only did not dispose of the issue of support

overpayments, it actually created that issue and then left it unresolved. The support order could

have disposed of the overage issue, but as it did not, the issue was still pending and unresolved by

the support order. Accordingly, the J&DR court retained jurisdiction regarding the issue of

overpayments. For these reasons, we find that the circuit court did not err by holding that husband’s

motion was not barred by Rule 1:1.

                                           C. Res Judicata

       Wife also argues that the doctrine of res judicata barred the J&DR court from hearing

husband’s motion for overage payments because it “arose out of the same conduct, transaction or

occurrence” as his previous motion to amend spousal support.




                                                 -4-
       “Res judicata and collateral estoppel, though similar, are distinct legal doctrines.” CDM

Enterprises, Inc. v. Commonwealth, 32 Va. App. 702, 709 (2000). Res judicata literally means “a

matter adjudged” and it precludes relitigation of a cause of action once a final determination on the

merits has been reached by a court of competent jurisdiction. Id. The doctrine can be further

divided into two preclusion categories, claim preclusion and issue preclusion. See Levy, 68

Va. App. at 580. Wife argues that husband’s motion was barred by claim preclusion.

       Rule 1:6 of the Rules of the Supreme Court of Virginia governs claim preclusion and states

as follows:

               A party whose claim for relief arising from identified conduct, a
               transaction, or an occurrence, is decided on the merits by a final
               judgment, shall be forever barred from prosecuting any second or
               subsequent civil action against the same opposing party or parties
               on any claim or cause of action that arises from that same conduct,
               transaction or occurrence, whether or not the legal theory or rights
               asserted in the second or subsequent action were raised in the prior
               lawsuit, and regardless of the legal elements or the evidence upon
               which any claims in the prior proceeding depended, or the
               particular remedies sought.

(Emphasis added).

       “Claim preclusion ‘bars successive litigation [between the same parties] of the very same

claim, whether or not relitigation of the claim raises the same issues as the earlier suit.’” See

Levy, 68 Va. App. at 580 (quoting Brock v. Voith Siemens Hydro Power Generation, 59

Va. App. 39, 45 (2011)).

       Here, husband’s first claim, which led to entry of the support order, was that he had

experienced a material change in circumstances and a modification in his spousal support

obligation was warranted. His claim in the motion for overage payments was that the retroactive

support order implicitly created overages but it neither established an amount nor a schedule for

repayment. Hence, husband requested that the J&DR court enter an order mandating repayment

by wife. Husband was not barred by res judicata because the grounds for his latter claim were
                                                 -5-
first created by the support order. Prior to the J&DR court’s determination that a material

change of circumstances had occurred and its subsequent order reducing husband’s spousal

support obligation, husband had no claim for repayment from wife. His claim for overages only

arose out of the support order that made his reduced payments retroactive; therefore, his claim

could not be precluded under the doctrine of res judicata. For these reasons, we find that the

circuit court did not err in that regard.

                                        D. Statutory Authority

        Wife also argues that husband’s motion was statutorily barred because Code

§ 20-107.1(H) states that any order directing the payment of spousal support must address

support arrearages. The statute states as follows:

                [A]n order directing the payment of spousal support . . . shall
                contain the following:

                   ....

                4. If support arrearages exist, (i) to whom an arrearage is owed and
                the amount of the arrearage, (ii) the period of time for which such
                arrearage is calculated, and (iii) a direction that all payments are to
                be credited to current spousal support obligations first, with any
                payment in excess of the current obligation applied to arrearages.

Code § 20-107.1(H).

        Wife asserts that the support order violated the statute because it did not reference or state

any support overages, writing on brief, “[w]hile not specifically referenced within the statute, it

is logical that any overages should be addressed in an order of support with similar specificity to

that of arrears.” In essence, wife asks this Court to interpret the word “arrearages” in

Code § 20-107.1(H) to also mean “overages.” The circuit court expressly rejected this argument

at the hearing, stating, “I cannot read into the statute what you’re asking me to read into it, in

essence, that the General Assembly meant ‘arrears or overages.’ That’s adding two words that

don’t exist.”

                                                 -6-
       On brief and at oral argument, wife relied on a Virginia Supreme Court case, Reid v.

Reid, 245 Va. 409 (1993), to support her argument that husband was precluded from receiving

repayment by both our existing caselaw and “clear legislative intent” to the contrary. Reid is

inapplicable due to its distinctive differences from the case at hand. In Reid, the circuit court

erred by requiring husband to pay wife spousal support after she legally deserted the parties’

marriage. Id. at 411 (citing Reid v. Reid, 7 Va. App. 553, 566 (1989)). After the circuit court

was found to have erred by granting wife spousal support, the support order was reversed. Id.

Husband then filed a motion seeking restitution from wife for $25,000, the amount he had paid in

spousal support pursuant to the earlier order. Id. The Supreme Court of Virginia held that the

circuit court did not have the authority to order wife to pay husband restitution. Id. at 412.

       However, in relevant part, Reid also stated the following regarding Code § 20-112, which

governs reopened proceedings in a divorce case:

               The General Assembly did not ignore the possibility of altering
               spousal support awards retroactively, which would effectively
               occur if restitution were ordered. Provision was made for
               retroactive treatment when “proceedings are reopened to increase,
               decrease or terminate maintenance and support for a spouse or for
               a child,” but only “with respect to any period during which there is
               a pending petition for modification, but [even then] only from the
               date that notice of such petition has been given to the responding
               party.”

Id. (alteration in original) (emphasis added) (quoting Code § 20-112).

       In Reid, husband sought restitution for payments he had made under a spousal support

order that was erroneously entered and subsequently vacated. Id. at 411. In contrast, here, a

valid and binding spousal support order existed, pursuant to which husband filed a motion for

modification as required by statute. See Code § 20-109. Unlike Reid, here, husband’s payments




                                                -7-
were retroactively modified as permitted by Code § 20-112. There is no evidence that husband

failed to meet the requirements of Code § 20-112, and Reid is inapposite.3

       As an appellate court, we “‘construe the law as it is written,’ and we are also mindful that

‘[t]o depart from the meaning expressed by the words is to alter the statute, to legislate and not to

interpret.’” See Town of Leesburg v. Giordano, 276 Va. 318, 323 (2008) (alteration in original)

(first quoting Hampton Roads Sanitation Dist. Comm’n v. City of Chesapeake, 218 Va. 696, 702

(1978); then quoting Faulkner v. Town of South Boston, 141 Va. 517, 524 (1925)).

       Here, the circuit court correctly found that the plain language used by the General

Assembly only requires that support orders address arrearages, not overages. The plain language

of the statute establishes that the General Assembly clearly intended for Code § 20-112 to apply

to cases precisely like the one before us today wherein proceedings were initiated to decrease

spousal support. Where a decrease in spousal support is warranted, the statute clearly allows a

retroactive adjustment to support. The language of Code § 20-112 directly contradicts wife’s

argument that the circuit court’s finding was contrary to legislative intent. Because “[o]ur goal

in statutory interpretation is to carry out the General Assembly’s intent ‘as expressed by the

language used unless a literal interpretation of the language would result in a manifest

absurdity,’” we hold that the circuit court did not err when it refused to interpret the term

“arrearages” to include “overages.” Bailey v. Spangler, 289 Va. 353, 358 (2015) (quoting Board

of Supervisors v. Windmill Meadows, LLC, 287 Va. 170, 179-80 (2014)).



       3
          On brief, wife also cited Ruane v. Ruane, No. 1285-15-2 (Va. Ct. App. Nov. 22, 2016),
in support of her proposition that this Court has previously determined that a spouse was “not
entitled to actual reimbursement” of overpayments. However, the issue in Ruane—just as in
Reid—was whether husband could receive restitution for spousal support payments he had made
pursuant to an order that was later found to be erroneous and reversed. In the case at hand, there
was no erroneous, reversed support order. Here, husband’s payments were made pursuant to a
valid separation agreement incorporated into the parties’ final decree of divorce. Ruane lacks
precedential value and is inapplicable to the present case.
                                                -8-
                                        E. Attorney’s Fees

       Both parties request an award of attorney’s fees for costs incurred on appeal. Pursuant to

our authority as an appellate court “to determine the propriety of an award of attorney’s fees for

efforts expended on appeal,” we find that neither party is entitled to their fee and deny both

requests. See O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695 (1996).

                                       III. CONCLUSION

       For the foregoing reasons, the judgment of the circuit court is affirmed.

                                                                                          Affirmed.




                                                -9-